Title: From Thomas Jefferson to Thomas Mann Randolph, 3 February 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Feb. 3. 1802.
          
          Prince Ruspoli, a Roman Noble proposing in a tour which he is taking to Rockbridge, to pass by Monticello, I take the liberty of addressing him to your attentions. he will probably pass one evening only at Milton or Charlottesville; and, if you could ride with him to Monticello, he would probably be gratified by it, and have his enquiries more satisfactorily answered, than by mr Dinsmore, to whom I have given him a letter, desiring his attendance on him. as he will be with you about the time of the arrival of this weeks post, I prefer this opportunity of saying all is well.  a recruit having come in to the Senate the day before yesterday, they yesterday discharged the committee to whom they had referred the judiciary bill, and will this day read it the 3d time and pass it by 16. against 15. members, one member only being now absent. my love to my dear Martha & the family and affectionate attachment to yourself.
          
            Th: Jefferson
          
          
            P.S. Maria was well on the 24th. Ult. her little one beginning to cut teeth.
          
        